DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on July 23, 2021.
Claims 1-11 and 13-20 are pending.
Claims 1-8 and 15-20 have been withdrawn from consideration.
Claims 9, 11, 13, and 14 have been amended. 
Claim 12 has been canceled.
Claims 9-11, 13, and 14 are rejected in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Applicant requests reconsideration of the restriction requirement. Remarks at 7. However, as shown in the restriction, the claims recite different features. Furthermore, the elected claims have been significantly amended. Applicant may include system and/or product claims that recite the same limitations as claims 9-11, 13, and 14, provided that they are supported by the Specification. 
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that claim 9 does not recite a method of organizing human activity. Remarks at 9-10. However, Applicant should refer to the rejection, which includes updated analysis based on the claim amendments. Claim 9 is claiming facilitating a payment or transaction. Except for the few additional elements described in the rejection, the claim recites an abstract idea. 
	Regarding step 2A, prong 2, Applicant argues that claim 9 includes the improvement of increased security of peer-to-peer resource transfers over a peer-to-peer network. Remarks at 11. However, Applicant was not able to show any technological improvement. Instead, holding funds until conditions are met in order to prevent misappropriation of funds is an improvement to a business process. 
	Regarding step 2B, Applicant refers to the purported improvement to the security of the resource transfer. Remarks at 12. However, the same type of transaction may be performed without a computer and network in order to provide the same benefit of keeping the resource secure. Applicant has referred to a non-conventional arrangement of known conventional pieces, but has not shown that the instant claims recite such an unconventional arrangement.  

	The rejections under 35 U.S.C. 102(a)(1) and 103 have been withdrawn in light of Applicant’s amendments. The following is a statement of reasons for withdrawing the art rejections: 
	One of the closest prior art references of record is Levi (Levi, Stuart D; Alex Lipton. “An Introduction to Smart Contracts and Their Potential and Inherent Limitations,” Harvard Law School Forum on Corporate Governance, (May 26, 2018).). Levi teaches a smart contract, which is computer code that automatically executes an agreement and is stored on blockchain.  
Another of the closest prior art references of record is Konakanchi (Konakanchi et al., U.S. Patent Application Publication Number 2012/0310782 A1). Konakanchi teaches a marketplace that allows a buyer’s funds to be held until a designated time after goods are shipped to the buyer. 
 	Another of the closest prior art references of record is Handa (Handa et al., U.S. Patent Application Publication Number 2019/0229926 A1). Handa teaches recording event status in blockchain. 
Another of the closest prior art references of record is Mearian (Mearian, Lucas. “What’s a Smart Contract (and How does it Work)?” Computerworld (Jul 29, 2019).). Mearian teaches “Chainlink created a smart contract for a media company that held in reserve fees to be paid to a search engine optimization (SEO) firm it had hired until news article URLs reached – and then maintained – search engine rankings for a specific period of time.” See page 4. 
Another of the closest prior art references of record is Mercuri (Mercuri et al., U.S. Patent Application Publication Number 2019/0013948 A1. Mercuri teaches that a smart contract may govern the sale of an electronic asset. See paragraph 0006. 
Another of the closest prior art references of record is Sankaran (Sankaran et al., U.S. Patent Application Publication Number 2020/0311670 A1). Sankaran teaches storing shipping information on blockchain.  
Another of the closest prior art references of record is Wang (Wang, U.S. Patent Application Publication No. 2020/0184557 A1). Wang teaches a blockchain based resource transfer. 
The art rejections are withdrawn because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although individual features have been found in the prior art, it would not have been obvious to combine the references. Claim 9 recites a series of ordered steps that correspond to the claimed chain of conditional events. The particular series of steps was not taught or made obvious by the prior art. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	The following limitations are contingent: 
In claim 9, the “cancelling” and “returning” steps are contingent upon “determining that the predetermined period of time has elapsed.” The “determining” (the second to last limitation) the “based on determining” steps are contingent upon “determining that the period of time has not elapsed.” Because in this method claim either the period of time has elapsed or it hasn’t, only one set of contingent steps may occur. Therefore only one set of contingent limitations differentiates the claims from the prior art. 

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 9: “for transferring a resource from a first user device to a second user device over a peer-to-peer network.” This limitation does not differentiate the claim from the prior art. However, it is noted that the method steps include two options, one of which includes transferring the resource.



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 11 recites “storing the record as a block stored on the chain of conditional events of the peer-to-peer resource transfer.” This limitation, as combined with Claims 9 and 10, is indefinite because it’s unclear how the block is stored on the chain of conditional events. In claim 9, the chain of conditional events is just data and does not involve blockchain. Therefore, a block would not be stored on data. Although claim 9 refers to “a chain of conditional events,” paragraph 0058 of the Specification states that in some embodiments, a chain of conditional events may further comprise a block chain. Therefore, the chain of conditional events may not use blockchain.  For purposes of examination, claim 11 is being interpreted to mean what is disclosed in paragraph 0058—that events in the chain of conditional events are stored as blocks and placed on a block chain. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for retirement planning.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 9, 10, 13, and 14 recite a method and, therefore, are directed to the statutory class of a process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. But for the recited additional elements of claim 9 (i.e., a first user device, a second user device, a peer-to-peer network), the remaining limitations of claim 9 recite a method of organizing human activity. The claims are directed to a method for holding funds in a transaction and either releasing the funds to the seller or canceling the transaction and returning the funds to the buyer, based on whether certain conditions are met. This type of method of organizing human activity is a fundamental economic practice because it includes a payment and the reduction of fraud. This method of organizing human activity is also a commercial interaction such as an agreement in the form of contracts (due to the parties agreeing to the conditions/events), a sales activity or behavior, and a business relation (because there’s an intermediary that facilitates a payment transaction between two parties). Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application? 
No. The claims as a whole merely use a computer (i.e., a peer-to-peer network) as a tool to perform the abstract idea. This network is recited at a high level of generality and is merely invoked as a tool to trigger the transfer of a resource based on conditions or rules. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. Additionally, the steps of “receiving from the first user device and the second user device, acceptance of the peer-to-peer resource transfer” and “receiving, after the acceptance of the peer-to-peer resource transfer, the resource from the first user device over the peer-to-peer network” involve insignificant extra-solution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, limitations noted as insignificant extra-solution activity in Step 2A, Prong 2 have been identified by courts as well understood, routine, and conventional. S-ee Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additionally, data manipulation (i.e., determining, identifying) is well understood, routine, and conventional. See Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Determining an estimated outcome and setting a price); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price.). Therefore, the claim does not provide an inventive concept.

Dependent claims: 
Claims 10, 13, and 14 do not include any new additional elements that were not analyzed with respect to claim 9. Rather, these claims are further limiting the abstract idea. Therefore claims 10, 13, and 14 are also ineligible. 

As such, the claims are not patent eligible.

Note: 
Claim 11 recites “storing the record as a block stored on the chain of conditional events of the peer-to-peer resource transfer.” This limitation includes the additional element of the use of blockchain for storing a record of completed conditional event. This additional element as combined with the other additional elements of claim 9 integrates the abstract idea by doing more than just using a computer as a tool to perform the abstract idea and by doing more than generally linking the use of the abstract idea to a particular technological environment.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)